DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 05/19/21 and the Amendment filed on 04/23/21.  Accordingly, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 are currently pending; and claims 4, 6, 12, 14, 20 and 22 are canceled.
Claim Objections
Claim 15 is objected to because of the following reasons.
-Claim 15 recites the limitation “the means for applying the CDD scheme is further configured to apply a phase shift to the PUSCH transmission to be transmitted over the at least one antenna port in the first set of coherent antenna ports and the second set of coherent antenna ports”.  Said limitation is lack of antecedent basis, and it is unclear on whether “the means for applying the CDD scheme” is included in the claimed “apparatus”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wernersson et al (2019/0312617) , in view of Zhang (2019/0044681)  (both previously cited), and further in view of Khan et al (2008/0039030) (newly-cited).
-Regarding claim 1, Wernersson et al teaches a method of wireless communication at a User Equipment (UE) (“UE”, [0077]), wherein the UE is configurable to consist of 4 antenna ports (“Four antenna ports”, [0079]) as a plurality of multiple antenna ports for rank 1 transmissions (“rank 1 transmission”, [0079]), and have all 3 transmission capabilities in term of non-coherent, partial-coherent and full coherent, (“three different UE capabilities in term of non-coherent, partial-coherent and full coherent”, [0079]), 
wherein in a partial coherent transmission scheme, being a transmission scheme (indicated with “K=2 for UEs with  partial coherent capability in case of codebook based precoding with 4 antenna ports”, [0107]), configurable with the 4 antenna ports consisting of 2 antenna sets (“panels”, [0024]) as a plurality of non-coherent antenna sets, the plurality of non-coherent antenna sets comprising one set of the 2 antenna sets as a first set (“panel”, [0024]) of coherent antenna ports and the other set of the 2 antenna sets as  a second set of coherent antenna ports that is non-coherent with the first set of coherent antenna ports based on a relative phase difference of transmitted uplink signals over time between the first set of coherent antenna ports and the second set of coherent antenna ports, (see “One possible such example would be multi-panel operation, where phase is well controlled among transmit chains within a panel, but phase between panels is not well controlled.  This class of transmission may be referred to as `partially-coherent’”, [0024], the method is configurable to comprise: 

procedure of splitting the full transmission power equally across each of the plurality of non-coherent antenna sets on which the UE transmits the PUSCH transmission with non-zero power, the full transmission power being the transmission power itself having a scaling factor “β”= 1, (see “For PUSCH, a UE first scales a linear value P^PUSCH,f,c(i,j,qd,l) of the transmit power PPUSCH,f,c(i,j,qd,l) on UL BWP b, as described in Subclause 12, of carrier f of serving cell C, with parameters as defined in Subclause 7.1.1, by β and the resulting scaled power is then split equally across the antenna ports on which the non-zero PUSCH is transmitted”, [0111]), wherein “β”= ”min{1,α} with α=Kp0/p”, where “K”=2, “p0“=2, 3 or 4, and “p”=4 , (see [0115-0119]); and
procedure of transmitting the PUSCH transmission from the plurality of non-coherent antenna sets with each antenna port in the first set of coherent antenna ports and the second set of coherent antenna ports using an equal portion of a total transmit power that corresponds to the determined full transmission power, (see [0115-0018]).
Wernersson et al does not teaches whether the full transmission power is determined with a power control signaling, as claimed.
However, Wernersson et al teaches that the UE can determine the full transmission power, based at least in part on a power (“PPUSCH”, [0076]) defined by an UL power control framework (“UL power control framework”, [0091]), (see [0076, 0077, 0091]).
PUSCH”, [0039]), which in turn, is based on  power control signaling (“power control factors”, [0027]) from the base station (see [0027, 0030, 0038, 0039]).   
For further application, since Wernersson et al does not teach in detail on how the UL power control framework is established for obtaining the defined power, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Wernersson et al, as taught by Zhang, in such a way that the defined power would be obtained based on power control signaling from the base station, so that the full transmission power for the data transmission from the UE to the base station could be determined, as required and expected in the method.
With the implementation, Wernersson et al in view of  Zhang teaches that the full transmission power is determined with the power control signaling from the base station.
In further comparison, Wernersson et al  in view of Zhang  does not teach whether the PUSCH transmission is transmitted simultaneously from the plurality of non-coherent antenna sets based on a cyclic delay diversity (CDD) scheme across the plurality of noncoherent antenna sets, as claimed.
In analogous art, Khan et al  teaches that in order to combat the effect of fast fading in a wireless transmission, a RF transmitter, which has a plural of antenna ports (ANT0,…, ANTP) (see figure 2), can be configurable with a cyclic delay diversity (CDD) scheme (see (515) of figure 5)  among the plurality of antenna ports for RF transmission when the plurality of antenna ports are non-correlated to one another, or in another word, non-coherent to one another, wherein 
For further application for the non-coherent transmission scheme, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Wernersson et al in view of Zhang, as taught by Khan et al, in such a way that in the method the UE would be configurable with a cyclic delay diversity (CDD) scheme among the 4 antenna ports for the PUSCH transmission, wherein the PUSCH transmission would be transmitted simultaneously across the 4 antenna ports based on the cyclic delay diversity (CDD) scheme across the 4 antenna ports, so that the effect of fast fading could be combated.
With the implementation, Wernersson et al  in view of Zhang  and Khan et al teaches that the PUSCH transmission is transmitted simultaneously from the 4 antenna ports , or namely, from the plurality of non-coherent antenna sets, based on the cyclic delay diversity (CDD) scheme across the plurality of noncoherent antenna sets.
-Regarding claim 2, as for claim 1,  Wernersson et al in view of Zhang and Khan et al teaches that the method comprises: receiving the power control signaling from the base station.
-Regarding claim 3, Wernersson et al in view of Zhang and Khan et al teaches that the full transmission power can be determined to correspond to a minimum of a maximum output power (“P_cmax”, [0091] of Wernersson et al ) that the UE  is configured to transmit and a second transmission power (“P”, [0091] of Wernersson et al) scheduled by the base station via the power control signaling, (see [0090, 0091[ of Wernersson et al).

-Regarding claim 7, as for claim 1, Wernersson et al  in view of Zhang  and Khan et al teaches that the method is configurable to comprise: applying the CDD scheme to at least one antenna port in the plurality of non-coherent antenna sets (consisting of the first set of coherent antenna ports and the second set of coherent antenna ports), wherein the transmitting comprises transmitting, with the at least one antenna port applied with the CDD scheme, the PUSCH transmission.
Wernersson et al  in view of Zhang  and Khan et al  further teaches that  the applying the CDD scheme is configurable to comprise applying a phase shift, via a cyclic delay (as taught by (210b, 210c,… 210d) shown in figure 2 of Khan et al), to the PUSCH transmission to be transmitted over the at least one antenna port in the first set of coherent antenna ports and the second set of coherent antenna ports.
-Regarding claim 8, Wernersson et al  in view of Zhang  and Khan et al teaches that the method is configurable to comprise applying, after applying the phase shift, a precoder matrix , (as taught by a precoder matrix (g0, g1, … gP)  shown in figure 2 of Zhang) to  the PUSCH transmission to be  transmitted over the at least one antenna port in the first set of coherent antenna ports and the second set of coherent antenna ports.
-Regarding claim 9, as applied to claim 1 set forth above and herein incorporated, Wernersson et al  in view of Zhang  and Khan et al teaches an  apparatus (being a User 
wherein each of the first, second and third physical structure can be configurable to comprise a memory (“device readable medium”, [0150] of Wernersson et al ); and a processor (“microprocessor”, [0146] of Wernersson et al)  coupled to the memory and configured to perform the functions of the structure, (see [0046-0150]);  (said first physical structure considered here equivalent with the limitation “means for determining a full transmission power with power control signaling for a physical uplink shared channel (PUSCH) transmission from a plurality of non-coherent antenna  sets, the plurality of non-coherent antenna sets 
Wernersson et al  in view of Zhang  and Khan et al further teaches that the PUSCH transmission is configurable to be transmitted simultaneously from the plurality of noncoherent antenna sets  based on a cyclic delay diversity (CDD) scheme across the plurality of non-coherent antenna sets.
-Claim 10 is rejected with similar reasons for claim 2.
-Claim 11 is rejected with similar reasons for claim 3.
-Regarding claim 13, as applied to claim 5 set forth above and herein incorporated, Wernersson et al   teaches that the method is configurable of comprising: precoding, via a forth physical structure, the PUSCH transmission based on a codebook for simultaneous transmission from multiple non-coherent antenna ports of the plurality of non-coherent antenna sets, (see 
-Regarding claim 15,  as for claims 1 and 9 set forth above and herein incorporated,  Wernersson et al  in view of Zhang  and Khan et al teaches that in the apparatus, the method is configurable to comprise: applying the CDD scheme to at least one antenna port in the plurality of non-coherent antenna sets (consisting of the first set of coherent antenna ports and the second set of coherent antenna ports), wherein the means for transmitting is configurable to  comprise: transmitting, with the at least one antenna port applied with the CDD scheme, the PUSCH transmission.
(Note that the claim recitation “the means for applying the CDD scheme is further configured to apply a phase shift to the PUSCH transmission to be transmitted over the at least one antenna port in the first set of coherent antenna ports and the second set of coherent antenna ports” is not given patentable weight over Wernersson et al in view of Zhang  and Khan et al because the claim recitation merely specifies a certain “means for applying the CDD scheme” and does not further structurally limit the claimed “apparatus” that Wernersson et al  in view of Zhang  and Khan et al anticipated).

-Regarding claim 17, as applied to claim 1 set forth above and herein incorporated, Wernersson et al  in view of Zhang  and Khan et al teaches an apparatus (being a User equipment (being a User equipment (“UE”, [0077] of Wernersson et al ) performing a method for wireless communication at the User Equipment (UE) to a base station (“gNB”, [0086] of Wernersson et al), the method configurable of comprising: determining a full transmission power with power control signaling for a physical uplink shared channel (PUSCH) transmission from a plurality of non-coherent antenna  sets, the plurality of non-coherent antenna sets comprising a first set of coherent antenna ports and a second set of coherent antenna ports that is non-coherent with the first set of coherent antenna ports based on a relative phase difference of transmitted uplink signals over time between the first set of coherent antenna 
Wernersson et al further teaches that the apparatus is configurable to comprise a memory “memory” and at least one processor “processing circuitry 601” coupled to the memory, the at least one processor configurable to perform the method (see [0163]).
 Wernersson et al  in view of Zhang  and Khan et al further teaches that the PUSCH transmission is configurable to be transmitted simultaneously from the plurality of noncoherent antenna sets  based on a cyclic delay diversity (CDD) scheme across the plurality of non-coherent antenna sets.
-Claim 18 is rejected with similar reasons for claim 2.
-Claim 19 is rejected with similar reasons for claim 3.
-Claim 21 is rejected with similar reasons for claim 5.
-Claim 23 is rejected with similar reasons for claim 7.
-Claim 24 is rejected with similar reasons for claim 8.
-Regarding claim 25, as applied to claim 1 set forth above and herein incorporated,  Wernersson et al in view of Zhang and Khan et al   teaches an  apparatus  (being a User equipment (being a User equipment (“UE”, [0077] of Wernersson et al ) performing a method 
Wernersson et al  further teaches that the apparatus is configurable to comprise a non-transitory computer-readable medium “memory” storing computer executable codes for carrying out the method (see [0163]).
Wernersson et al  in view of Zhang  and Khan et al further teaches that the PUSCH transmission is configurable to be transmitted simultaneously from the plurality of noncoherent antenna sets  based on a cyclic delay diversity (CDD) scheme across the plurality of non-coherent antenna sets.
Response to Arguments
Applicant's arguments filed on 04/23/21 have been fully considered. However, claims 1-3, 5, 7-11, 13, 15-19, 21 and 23-25, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PHUONG PHU/
Primary Examiner
Art Unit 2632